The parties occupy the same relative positions in this court that they did in the court of common pleas, and will be referred to in this opinion as plaintiff and defendants, as in that court.
In the trial court, defendants, the board of county commissioners and the city of Kenmore, filed a general demurrer to plaintiff's petition, which was sustained, and plaintiff not desiring to plead further, a final judgment was entered in favor of defendants. *Page 130 
In the light of the interpretation of plaintiff's petition most favorable to him, it may be said that he claims that a vacant and unimproved city lot, which he purchased after a grade had been properly established in front thereof, had been damaged by a change of such grade, which change was made by the county commissioners in conformity to law for the purpose of providing an approach to a county bridge over the Ohio canal, that such change was not made by the city in conformity to the law in reference to the change of grade of city streets, that by reason of the acts of said commissioners ingress and egress to his lot has been rendered difficult and inconvenient, and that as a consequence of said improvement travel which otherwise would pass on the side of said street next to said lot has been diverted so as to pass on the side opposite to said lot, and on the grade of said approach.
We have re-examined a great many of the reported Ohio cases upon this subject — those cited and others — and we are unanimously of the opinion that in this state a property owner cannot recover damages from a political subdivision of the state for changing, in conformity to law, the established grade of a street in front of privately owned property, unless said property had been improved with reference to said established grade and the grade has been changed to the damage of said improved property.
Judgment affirmed.
FUNK, P.J., and WASHBURN, J., concur. *Page 131